 Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.1 Filed 01/25/21 Page 1 of 78




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN

AXLE OF DEARBORN, INC., d/b/a
DETROIT AXLE, a Michigan corporation;
DETROIT AXLE, INC., a Michigan corporation;
and DETROIT AXLE QSSS, INC., a Michigan
corporation,
                                                   Case No. 21-cv-10163
      Plaintiffs,                                  Hon.

v.

DETROIT IT, LLC, and ERIC
GRUNDLEHNER.,

      Defendants.


                            NOTICE OF REMOVAL

      Pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446, Defendants Detroit IT,

LLC (“Detroit IT”) and Eric Grundlehner (“Grundlehner”) (together “Defendants”),

through this Notice of Removal, hereby removes this action from the Oakland

County Circuit Court to the United States District Court for the Eastern District of

Michigan. The grounds for removal of this action are as follows:

                    Compliance with Statutory Requirements

      1.     On January 22, 2021, Plaintiffs Axle of Dearborn, Inc., d/b/a Detroit

Axle, Detroit Axle, Inc., and Detroit Axle QSSS, Inc. (“Plaintiffs”) commenced this

action by filing a Complaint in the Oakland County Circuit Court, styled Axle of


                                         1
 Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.2 Filed 01/25/21 Page 2 of 78




Dearborn, Inc., v. Detroit IT, LLC, et al., Case No. 2021-185911-CB, assigned to

the Honorable Michael Warren.

      2.     On January 25, 2021, Defendants received a copy of the Complaint,

Notice of Assignment to Business Court, and Summons (Exhibit A).

      3.     Pursuant to 28 U.S.C. § 1446(b), Defendants have filed this Notice of

Removal within 30 days of January 22, 2021, the day the Complaint was filed in the

Oakland County Circuit Court.

      4.     In accordance with 28 U.S.C. § 1446(a), a true and correct copy of the

Complaint filed in the Oakland County Circuit Court, on January 22, 2021

(Complaint, Exhibit A), together with the Summons (Exhibit B), and Notice of

Assignment to Business Court (Exhibit C) are filed herewith. Defendants have not

served or been served with any other process, pleadings, or orders in this action.

      5.     Pursuant to 28 U.S.C. § 1446(d), Defendants will promptly provide

written notice of removal of the action to Plaintiffs and will promptly file a copy of

this Notice of Removal with the Clerk of the Oakland County Circuit Court.

                               Intradistrict Assignment

      6.     Plaintiffs filed this case in the Oakland County Circuit Court.

Defendant Detroit IT has its principal place of business in Birmingham, Michigan.

According to the Complaint, Detroit Axle is “headquartered in Ferndale, Michigan.”




                                          2
 Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.3 Filed 01/25/21 Page 3 of 78




(Exhibit A, ¶ 14). Therefore, this case may properly be removed to the United States

District Court for the Eastern District of Michigan. 28 U.S.C. § 1441(a).

      7.     Venue in this Court is proper under 28 U.S.C. § 1391 because Oakland

County, Michigan, is located within the Eastern District of Michigan, Southern

Division.

                                    Jurisdiction

      8.     This Court has removal jurisdiction based on Federal Question

Jurisdiction because counts IV, V, and VI of the Complaint arise under the laws of

the United States pursuant to 28 U.S.C. § 1331. Count IV is for alleged violation of

the Computer Fraud and Abuse Act, 18 U.S.C. § 1030 (Exhibit A, ¶ 87-100). Count

V is for alleged violation of the Federal Wiretap Act, 18 U.S.C. § 2510, et seq

(Exhibit A, ¶ 101-108).       Count VI is for alleged violation of the Stored

Communications Act, 18 U.S.C. § 2701, et seq (Exhibit A, ¶ 109-119).

      9.     While Defendants vehemently deny Plaintiffs’ accusations, the

Complaint alleges that the case is over Defendants’ alleged “illegal actions in

hacking Detroit Axle’s network and computer system” (Exhibit A, ¶ 1) which serve

as the basis for Plaintiffs’ breach of contract claim (count I, ¶ 68-69), request for

injunctive relief (count VIII, ¶ 135-139), conversion claim (count XI, ¶ 152-154),

civil conspiracy claim (count XII, ¶ 158).




                                         3
 Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.4 Filed 01/25/21 Page 4 of 78




      10.    According to the Complaint, Defendant Detroit IT was the information

technology (“IT”) service provider for Plaintiffs and, at the direction of Eric

Grundlehner, breached the parties’ contracts, violated federal law, and damaged

Plaintiffs by “hacking” into Plaintiffs’ computers. (Exhibit A, ¶ 3-7).

      11.    All of Plaintiffs’ state law claims arise from the same common nucleus

of operative facts and are so intertwined with and related to Plaintiffs’ federal claims

that they form part of the same case or controversy as the federal claims (counts IV,

V, and VI) over which this Court has original jurisdiction.

      12.    This Court has supplemental jurisdiction over the state law claims in

this case pursuant to 28 U.S.C. § 1367(a).

      13.    Defendant Eric Grundlehner is the owner and managing member of

Defendant Detroit IT, LLC, all Defendants are represented by the undersigned

counsel, and all Defendants consent to and join in this Notice of Removal.

      14.    Defendants’ Statement of Disclosure of Corporate Affiliations and

Financial Interest is being filed contemporaneously herewith.

      15.    In filing this Notice of Removal, Defendant expressly reserves and does

not waive any defenses or objections to Plaintiffs’ Complaint, including but not

limited to failure to state a claim upon which relief may be granted.




                                           4
 Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.5 Filed 01/25/21 Page 5 of 78




      WHEREFORE, for the foregoing reasons, Defendants respectfully request

this case proceed in this Court as an action properly removed from the Oakland

County Circuit Court.


                                   Respectfully submitted,

                                   JOELSON ROSENBERG, PLC

                                   By:/s/ Emily R. Warren
                                   Emily R. Warren (P76675)
                                   Attorneys for Defendants
                                   30665 Northwestern Hwy., Suite 200
                                   Farmington Hills, Michigan 48334
                                   (248) 855-2233
Dated: January 25, 2021            (248) 855-2388 (Fax)
                                   ewarren@jrlawplc.com




                                      5
 Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.6 Filed 01/25/21 Page 6 of 78




                         CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document along with this
Certificate of Service was electronically filed on January 25, 2021, with the Court’s
e-filing system, and served upon all parties and counsel via first class US Mail and
email to:

JAFFE RAITT HEUER & WEISS, PC
Attn: Jonathan H. Schwartz (P70819)
Jonathan E. Sriro (P52100)
Benjamin M. Low (P82834)
27777 Franklin Road, Suite 2500
(248) 351-3000
jschwartz@jaffelaw.com
jsriro@jaffelaw.com
benlow@jaffelaw.com

                                /s/ Emily R. Warren
                                  Emily R. Warren




                                         6
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.7 Filed 01/25/21 Page 7 of 78




                            EXHIBIT A
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.8 Filed 01/25/21 Page 8 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.9 Filed 01/25/21 Page 9 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.10 Filed 01/25/21 Page 10 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.11 Filed 01/25/21 Page 11 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.12 Filed 01/25/21 Page 12 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.13 Filed 01/25/21 Page 13 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.14 Filed 01/25/21 Page 14 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.15 Filed 01/25/21 Page 15 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.16 Filed 01/25/21 Page 16 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.17 Filed 01/25/21 Page 17 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.18 Filed 01/25/21 Page 18 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.19 Filed 01/25/21 Page 19 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.20 Filed 01/25/21 Page 20 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.21 Filed 01/25/21 Page 21 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.22 Filed 01/25/21 Page 22 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.23 Filed 01/25/21 Page 23 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.24 Filed 01/25/21 Page 24 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.25 Filed 01/25/21 Page 25 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.26 Filed 01/25/21 Page 26 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.27 Filed 01/25/21 Page 27 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.28 Filed 01/25/21 Page 28 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.29 Filed 01/25/21 Page 29 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.30 Filed 01/25/21 Page 30 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.31 Filed 01/25/21 Page 31 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.32 Filed 01/25/21 Page 32 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.33 Filed 01/25/21 Page 33 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.34 Filed 01/25/21 Page 34 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.35 Filed 01/25/21 Page 35 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.36 Filed 01/25/21 Page 36 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.37 Filed 01/25/21 Page 37 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.38 Filed 01/25/21 Page 38 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.39 Filed 01/25/21 Page 39 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.40 Filed 01/25/21 Page 40 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.41 Filed 01/25/21 Page 41 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.42 Filed 01/25/21 Page 42 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.43 Filed 01/25/21 Page 43 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.44 Filed 01/25/21 Page 44 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.45 Filed 01/25/21 Page 45 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.46 Filed 01/25/21 Page 46 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.47 Filed 01/25/21 Page 47 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.48 Filed 01/25/21 Page 48 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.49 Filed 01/25/21 Page 49 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.50 Filed 01/25/21 Page 50 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.51 Filed 01/25/21 Page 51 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.52 Filed 01/25/21 Page 52 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.53 Filed 01/25/21 Page 53 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.54 Filed 01/25/21 Page 54 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.55 Filed 01/25/21 Page 55 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.56 Filed 01/25/21 Page 56 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.57 Filed 01/25/21 Page 57 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.58 Filed 01/25/21 Page 58 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.59 Filed 01/25/21 Page 59 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.60 Filed 01/25/21 Page 60 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.61 Filed 01/25/21 Page 61 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.62 Filed 01/25/21 Page 62 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.63 Filed 01/25/21 Page 63 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.64 Filed 01/25/21 Page 64 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.65 Filed 01/25/21 Page 65 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.66 Filed 01/25/21 Page 66 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.67 Filed 01/25/21 Page 67 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.68 Filed 01/25/21 Page 68 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.69 Filed 01/25/21 Page 69 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.70 Filed 01/25/21 Page 70 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.71 Filed 01/25/21 Page 71 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.72 Filed 01/25/21 Page 72 of 78




                             EXHIBIT B
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.73 Filed 01/25/21 Page 73 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.74 Filed 01/25/21 Page 74 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.75 Filed 01/25/21 Page 75 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.76 Filed 01/25/21 Page 76 of 78
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.77 Filed 01/25/21 Page 77 of 78




                             EXHIBIT C
Case 2:21-cv-10163-SDD-APP ECF No. 1, PageID.78 Filed 01/25/21 Page 78 of 78
